DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 6/14/2022.

Election/Restrictions
3.	Newly submitted claims 19-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 19-20 belong to the previously non-elected without traverse specie II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Christopher Cavan (Reg. 36,475) on 8/24/2022.
In the claims:
In claim 4, “claim 2” is hereby changed to “claim 1”.

Claims 19-20.  (Cancelled)

Response to Arguments
5.	Applicant’s arguments filed on 6/14/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claim 1 and all the dependent claims are hereby withdrawn. 

Allowable Subject Matter
6.	Claims 1, 3-6, 9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or fairly suggest, in combination with all the elements recited in claim 1, a panel forming a partition between said compartments; wherein said partition is a temporary partition; and wherein said second lid is swivelably mounted to cover said upper compartment and is configured to be inserted in said grooves, a bottom end first, to form the temporary partition between said lower compartment and said upper compartment.

					Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841